(Por la Corte, a propuesta del
Juez Asociado Sr. "Wolf.)
Por ouaNto, la Corte Municipal de San Juan resolvió un proce-dimiento de desahucio en contra del demandado apelante y ordenó su lanzamiento;
Por Cuanto, se presentó un recurso de certiorari ante la Corte de Distrito de San Juan, alegándose varios errores de procedimiento;
Por Cuanto, al momento de oír la moción de desestimación pre-sentada en este caso la parte apelante no había radicado su alegato ni oposición alguna a dicha moción;
Por cuanto, cuando se presenta una excepción previa a la de-*979manda la regla es que la resolución de tal excepción no envuelve cuestión de jurisdicción o procedimiento y la parte apelante no nos convence de que cae fuera de dicha regla;
Poe CUANTO, la corte inferior se fundó también en que el recurso de certiorari no es el modo de revisar una sentencia dictada por una Corte Municipal cuando procede el recurso de apelación, y la parte apelante deja de convencernos de que la ameritada corte de distrito está equivocada en este caso;
Por tanto, a instancias de la parte apelada se desestima el re-curso interpuesto por los peticionarios.